DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Election/Restrictions
Claims 1-4 and 6-20 are currently pending.

Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2020.

	Claims 1-4 and 6-15 are currently under examination.

 
Claim Objections
Claim 10 is objected to because of the following informalities: claim 1 states that the delivery device is not a lozenge but claim 10 recites “a lozenge” as an option of the delivery device form.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzin et al. (S, KR20090037358A, translation provided herein).
Dzin teaches an anticancer composition comprising a plant stem cell line derived from Taxus cambium or procambium, lysate, extract or media thereof to induce the extinction of a cancer cell which directly related with the growth of cancer and to suppress carcinogenesis (See e.g. abstract). Dzin further teaches that the composition is effective for treating oral epithelial cancer (which reads on oral cavity condition)(See e.g. page 4). Dzin further teaches that plant cell extract can be administered as an oral formulation in the form of a gelatin capsule and can contain gelatin as a carrier (which reads on a delivery device not in the form of an aerosol or lozenge and vehicle composition and on claims 10- viscous adherent carrier and claim 15)(See e.g. page 5).
Therefore, the reference anticipates the instantly claimed invention.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 3-4, 6-8 and 11-15 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699                                                                           
As used herein, "pharmaceutically acceptable" refers to a composition that is physiologically acceptable and that, when administered to a human, typically does not cause an allergic reaction such as gastrointestinal disorders, dizziness, or the like. Examples of such carriers, excipients and diluents include lactose, dextrose, sucrose, sorbitol, mannitol, xylitol, erythritol, maltitol, starch, acacia rubber, alginate, gelatin, calcium phosphate, calcium silicate, cellulose, methyl cellulose, Polyvinylpyrrolidone, water, methylhydroxybenzoate, propylhydroxybenzoate, talc, magnesium stearate and mineral oil.


As used herein, "pharmaceutically acceptable" refers to a composition that is physiologically acceptable and that, when administered to a human, typically does not cause an allergic reaction such as gastrointestinal disorders, dizziness, or the like. Examples of such carriers, excipients and diluents include lactose, dextrose, sucrose, sorbitol, mannitol, xylitol, erythritol, maltitol, starch, acacia rubber, alginate, gelatin, calcium phosphate, calcium silicate, cellulose, methyl cellulose, Polyvinylpyrrolidone, water, methylhydroxybenzoate, propylhydroxybenzoate, talc, magnesium stearate and mineral oil.
The pharmaceutical composition may further include fillers, anti-coagulants, lubricants, wetting agents, fragrances, emulsifiers and preservatives. Pharmaceutical compositions of the invention can also be formulated using methods known in the art to provide rapid, sustained or delayed release of the active ingredient after administration to a mammal. The formulations may be in the form of powders, granules, tablets, emulsions, syrups, aerosols, soft or hard gelatin capsules, sterile injectable solutions, sterile powders.

In still another aspect, the present invention relates to a functional food for preventing or improving cancer containing any one or more of the cambium- or procambium-derived cell line of interest, its lysate, its extract, and its culture.
As used herein, the term "functional food" means that the functionality of the food is improved by adding the cell line according to the present invention, a lysate, extract or culture of the cell line to the general food. For example, the anti-cancer effect of the cell line or cell line extract of the present invention can be used to produce a functional food for the prevention and improvement of cancer.


11. (Previously presented) The device of claim 10, wherein the viscous adherent carrier includes one or more of a gelatin, an alginate, a food gum, or a hydroxy methylcellulose, and wherein the plant stem cell product is encapsulated, and wherein the treatment area is one or more of a dental cavity, a pocket between a tooth and a receded gum, a space between closely spaced teeth, or a socket of a pulled tooth, and wherein the viscous adherent carrier includes a viscosity sufficient to retain an aliquot in the treatment area.12. (Previously presented) The device of claim 10, wherein the paste includes an abrasive and a humectant admixed with the plant stem cell product, and wherein the plant stem cell product is encapsulated.13. (Previously presented) The device of claim 10, wherein the plant stem cell product is encapsulated in a synthetic polymer, and wherein the oral rinse contains a solvent capable of softening the synthetic polymer.
14. (Previously presented) The device of claim 1, wherein the plant stem cell product includes one or more of a plant stem cell extract, a lyophilized plant stem cell, a plant stem cell enriched medium, or an intact plant stem cell.

3. (Previously presented) The device of claim 1, wherein the delivery device includes a smoking material, and wherein the plant stem cell product is applied to the smoking material.